1
2
3
4
5
6
7
8                                      UNITED STATES BANKRUPTCY COURT
9                                         FOR THE DISTRICT OF OREGON
10    In re                                                  Case No. 17-61454-tmr13
11
      STEPHEN ANGELO SANTORO,
12
                             Debtor.
13
14    STEPHEN ANGELO SANTORO,                                Adv. Pro. No. 18-6024-tmr

15                           Plaintiff,
16             v.                                            MEMORANDUM OPINION
17
      OCWEN LOAN SERVICING, LLC,
18
                             Defendant.
19
20            This matter comes before me on Plaintiff’s Request to the Court to Extend the Time to File an
21   Appeal (Doc. #40) (“Plaintiff’s Request”). Defendant filed a Response to the Request (Doc. #41) and a
22   Declaration of Cody M. Weston (Doc. #42) in support of the Response. Plaintiff filed a Reply (Doc. #43) to
23   Defendant’s Response. I have reviewed the filed documents, as well as the Judgment of Dismissal with
24   Prejudice (Doc. #26) (“Judgment”), the Memorandum Opinion (Doc. #36) regarding Plaintiff’s Rule 60
25   Motion for Relief from Final Judgment (Doc. #31) (“Rule 60 Motion”) and Rule 37 Motion to Compel
26

     MEMORANDUM OPINION - Page 1 of 6



                                 Case 18-06024-tmr       Doc 44    Filed 03/04/19
1    Ocwen’s Production of Documents (Doc. #32) (“Rule 37 Motion”), and the Order Denying (Doc. #37) those

2    Motions. I have determined that I may resolve Plaintiff’s Request without further argument or evidence.

3           In his Request Plaintiff does not specify which order or judgment he hopes to appeal. He references

4    “the January 2, 2019 Notice of Dismissal,” but there is no such notice on the docket on that or any other

5    date. Because one could reasonably interpret Plaintiff’s Request as applying to the deadline to appeal either

6    the Judgment or the Order Denying the Rules 60 and 37 Motions, I will discuss them both in turn.

7           Judgment of Dismissal

8           The clerk entered the Judgment on November 15, 2018. The Judgment and the oral ruling upon

9    which it is based resolved and disposed of all claims between the parties. It is a final judgment, effective

10   upon entry, pursuant to Fed. R. Bankr. P. (FRBP) 7052, 7058, and 9021. In his Rule 60 Motion, Plaintiff

11   asked that I “postpone entry of final judgment” based on “misconduct by [Defendant]” in failing to provide

12   copies of servicing documents, as discussed and agreed by counsel at the November 13, 2018, hearing. See

13   Summary of Proceedings & Minute Order; Doc. #25. For the reasons outlined in the Memorandum Opinion

14   (Doc. #35) entered on January 2, 2019, I denied the Motion. By operation of Fed. R. Civ. P. 60(c)(2), made

15   applicable via FRBP 9024, the fact that Plaintiff filed the Motion did not affect the Judgment’s finality as of

16   November 15, 2018. Although FRBP 8002(b)(1) contemplates a delay in the time allowed for filing an

17   appeal when a party requests relief under FRBP 9024, Plaintiff did not file his Rule 60 Motion within the

18   14-day period required for applicability of FRBP 8002(b)(1), nor did he request an extension of that 14-day

19   period. Thus, November 15, 2018, is the date on which the appeal period for the Judgment started to run.

20          FRBP 8002(a) gave Plaintiff 14 days, or until November 29, 2018, to file a notice of appeal of the

21   Judgment. Although FRBP 8002(d) allows for an extension of that period, any party requesting an

22   extension must file a motion within 21 days of the 14-day deadline, and then only upon a showing of

23   excusable neglect. FRBP 8002(d)(1). As such, Plaintiff had until December 20, 2018, to move for an

24   extension. He did not file the Request until January 25, 2019. Therefore, if Plaintiff intends to appeal the

25   Judgment, his Request for an extension of time to do so is untimely and must be denied, notwithstanding his

26   argument regarding excusable neglect.

     MEMORANDUM OPINION - Page 2 of 6



                                Case 18-06024-tmr        Doc 44     Filed 03/04/19
1           Order Denying Rules 37 and 60 Motions

2           As noted above, Plaintiff suggests that he wishes to appeal documents filed January 2, 2019. The

3    clerk entered both the Memorandum Opinion and the corresponding Order Denying the Rules 37 and 60

4    Motions on that date. The underlying Motions pertain primarily to Plaintiff’s request for copies of servicing

5    and other documents related to the proof of claim asserted by Defendant. Under FRBP 8002(d) Plaintiff had

6    14 days from the entry of the Order on January 2, 2019, to file an appeal – or until January 16, 2019. He

7    suggests that the 14-day deadline should run from January 5, 2019, the date he received notice of the

8    January 2nd filing. Based on the language in the Rule (“within 14 days after entry”), I disagree.

9    Additionally, FRBP 9022(a) states that “[l]ack of notice of the entry [of a judgment or order] does not affect

10   the time to appeal or relief or authorize the court to relieve a party for failure to appeal within the time

11   allowed, except as permitted in Rule 8002.” Thus, notice is not relevant to the deadline.

12          While Plaintiff missed the 14-day deadline, he filed his Request within 21 days of that date and

13   asserts, as required for relief under FRBP 8002(d)(1), that his failure to timely file a notice of appeal was

14   excusable neglect. The Supreme Court states that the determination of what sorts of neglect are excusable is

15   “an equitable one, taking account of all relevant circumstances surrounding the party’s omission.” Pioneer

16   Inv. Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 395 (1993). The relevant factors

17   are “the danger of prejudice to the [non-moving party], the length of the delay and its potential impact on

18   judicial proceedings, the reason for the delay, including whether it was within the reasonable control of the

19   movant, and whether the movant acted in good faith.” Id.

20          Citing the Ninth Circuit Bankruptcy Appellate Panel in In re Warrick, 278 B.R. 182, 187 (9th Cir.

21   BAP 2002), Defendant advocates a bright light rule that a pro se litigant’s failure to understand and follow

22   the applicable rule is not excusable neglect. This approach overlooks the Supreme Court’s reluctance to

23   impose such a clear rule:

24            Although inadvertence, ignorance of the rules, or mistakes construing the rules do not
              usually constitute ‘excusable’ neglect, it is clear that ‘excusable neglect’ under [Fed. R.
25            Civ. P.] 6(b) is a somewhat ‘elastic concept’ and is not limited strictly to omissions caused
              by circumstances beyond the control of the movant.
26

     MEMORANDUM OPINION - Page 3 of 6



                                 Case 18-06024-tmr         Doc 44     Filed 03/04/19
1    Pioneer, id. at 392.

2            Discussing Pioneer as the “leading authority on the modern concept of excusable neglect,” the Ninth

3    Circuit states “[w]e recognize that a lawyer’s failure to read an applicable rule is one of the least compelling

4    excuses that can be offered; yet the nature of the contextual analysis and the balance of the factors adopted

5    in Pioneer counsel against the creation of any rigid rule.” Pincay v. Andrews, 389 F.3d 853, 855, 859 (9th

6    Cir. 2004) (declining to reverse for abuse of discretion the district court’s determination that the misreading

7    of the applicable appeal period by the lawyer’s paralegal staff was excusable neglect). “Any rationale

8    suggesting that misinterpretation of an unambiguous rule can never be excusable neglect is, in our view,

9    contrary to [Pioneer’s] instruction.” Id. at 859. Instead, the Court of Appeals states that the trial court is in

10   the best position to “evaluate factors such as whether [movant] had otherwise been diligent, the propensity

11   of the other side to capitalize on petty mistakes, the quality of representation of the lawyers . . . , and the

12   likelihood of injustice if the appeal is not allowed.” Id. Notwithstanding the above, the court noted that

13   “we agree that a lawyer’s mistake of law in reading a rule of procedure is not a compelling excuse.” Id. at

14   860.

15           I must evaluate Plaintiff’s Request within this framework. He asserts simply that “Plaintiff assumed

16   that [Fed. R. App. P.] 4, which allows 30 days to file an appeal, also applied to bankruptcy appeals. This

17   was excusable neglect.” Applying the Pioneer factors, I see no reason, nor does Defendant articulate one, to

18   conclude Defendant would be prejudiced if I granted the Request. Because Plaintiff filed his Request nine

19   days after expiration of the January 16, 2019, appeal deadline, the length of the delay is relatively small and

20   has minimal impact on the judicial proceedings. Regarding good faith, there is nothing in the record to

21   suggest and Defendant does not argue that Plaintiff lacks good faith in bringing the Request. The critical

22   factor is the reason for the delay.

23           The question is whether Plaintiff’s mistaken belief regarding the applicable appeal deadline

24   constitutes excusable neglect such that I should grant his Request and that failure to do so would be unjust.

25   Defendant highlights Plaintiff’s law degree and legal research experience, suggesting that he should be held

26   to a higher standard than one that might, theoretically, be imposed for pro se litigants without a legal

     MEMORANDUM OPINION - Page 4 of 6



                                 Case 18-06024-tmr         Doc 44      Filed 03/04/19
1    background. I am not prepared, however, to base my conclusion on what level of proficiency or diligence

2    someone in Plaintiff’s position, given his legal experience, should demonstrate in these circumstances.

3    Instead, I come back to the Supreme Court’s assertion that “inadvertence, ignorance of the rules, or mistakes

4    construing the rules do not usually constitute ‘excusable’ neglect.” Pioneer, 507 U.S. at 392 (emphasis

5    added). Notwithstanding the fact that excusable neglect is an elastic concept and that bright light rules are

6    inappropriate, Plaintiff offers no reason, explanation, or other basis to justify deviating from the usual

7    conclusion that ignorance of the applicable rule does not constitute excusable neglect.

8           In considering the factors outlined in Pincay, the one I find most relevant is “likelihood of injustice

9    if the appeal was not allowed.” As I outlined in my oral ruling on November 13, 2018, I granted

10   Defendant’s Motion to Dismiss (Doc. #4) Plaintiff’s claims because of a lack of jurisdiction and Plaintiff’s

11   failure to state claims upon which relief could be granted. At no point in this case did I conduct a discovery

12   conference or otherwise permit the parties to proceed with discovery. As such, pursuant to Fed. R. Civ. P.

13   26(d)(1) (applicable via FRBP 7026), Plaintiff was never entitled to discovery. Even so, as stated in my

14   Memorandum Opinion denying Plaintiff’s Rules 37 and 60 Motions, I required Defendant to provide a

15   response to Plaintiff’s request for documents “solely as a convenience to the parties” and only because

16   Defendant agreed to provide them. I explicitly explained that “this document dispute does not impact entry

17   of the judgment nor the disposition of this adversary proceeding.” By his own admission, Plaintiff received

18   2,335 pages of documents from Defendant. In that respect, Plaintiff received far more than he was ever

19   entitled to in this adversary proceeding. Moreover, my denial of the Rule 37 Motion and the instant Request

20   does not foreclose Plaintiff’s ability to utilize other legal mechanisms for obtaining documents related to his

21   mortgage.

22          History of Litigation

23          Plaintiff’s Request and his desire to appeal the outcome in this adversary proceeding appear to be the

24   latest in a long history of similar attempts to re-litigate his claims against Defendant. As shown in the

25   record and documents supporting Defendant’s Motion to Dismiss (Doc. #4), in 2014 Coos County Circuit

26   Court entered a General Judgment of Foreclosure (case no. 13CV0067) against Plaintiff and in favor of

     MEMORANDUM OPINION - Page 5 of 6



                                 Case 18-06024-tmr        Doc 44     Filed 03/04/19
1    Defendant, establishing that Defendant is the entity entitled to enforce the promissory note. Plaintiff moved,

2    unsuccessfully, to set aside the General Judgment. He then sued Defendant in Federal District Court (case

3    no. 6:14-cv-00522-TC), asserting numerous claims against Defendant related to the latter’s enforcement of

4    the note. After several years of litigation, the district court dismissed Plaintiff’s complaint for lack of

5    jurisdiction, based on the Rooker-Feldman doctrine and the circuit court’s General Judgment of Foreclosure.

6    Plaintiff moved, unsuccessfully, for reconsideration of that ruling.

7            Within a few months of entry of the order denying his motion for reconsideration in district court, on

8    April 16, 2018, Plaintiff filed this adversary proceeding asserting the same claims he litigated first in state

9    court and then in district court. Consistent with the district court, in the Judgment entered November 15,

10   2018, I dismissed Plaintiff’s Complaint for lack of jurisdiction, based on Rooker-Feldman and the circuit

11   court’s General Judgment. As I outlined in my oral ruling upon which the Judgment is based, Plaintiff did

12   not request relief under Title 11 that is in the exclusive jurisdiction of the bankruptcy court to grant.

13   Instead, he challenged – and apparently wishes to continue challenging – the basis under state law on which

14   Defendant asserts its right to foreclose on the real property. The substantive relief that Plaintiff seeks can

15   only be found in state court. To grant his current Request would ultimately subject Defendant to further

16   litigation in federal court that it has already successfully defended on multiple occasions. Such an outcome

17   would be an injustice to Defendant.

18           Conclusion

19           Therefore, for the above reasons, I find that Plaintiff has failed to show excusable neglect in failing

20   to file a notice of appeal within the time period required under FRBP 8002(a). Based on that finding, I deny

21   Plaintiff’s Request to the Court to Extend the Time to File an Appeal under FRBP Rule 8002. I will enter a

22   separate order to that effect.

23
24
                                                                            THOMAS M. RENN
25                                                                          Bankruptcy Judge
26

     MEMORANDUM OPINION - Page 6 of 6



                                  Case 18-06024-tmr        Doc 44     Filed 03/04/19
